Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
No new grounds of rejection are presented within this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (WO 2015/197739 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0152354 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 4-6, and 14, Lindner teaches methods of making fiber composites (Abstract) and describes examples where fibers are placed on mold, polyol/polyisocyanate are mixed to form reaction mixture, the reaction mixture is introduced into the mold, and then the fiber/reaction mixture is cured (¶ 103-112; 3, 8). Examples 1-3 use “Polyether ester polyol 1” (Table 1), which is an alkoxylation product produced by propoxylating a mixture of glycerol (corresponding with “ii”) and soybean oil (corresponding with “i”). 
The particular embodiment of Lindner differs from the subject matter claimed in that (i) is a “fat-based alcohol” whereas soybean oil has no OH groups in the fatty acid residues (see for instance ¶ 55 of Lindner). In this regard, Lindner teaches the use of fatty acid residues is only preferred and expressly teaches fatty acid esters of mono- or polyfunctional alcohols are within the scope of invention and can be used (¶ 55). In view of this, it would have been obvious to one of ordinary skill in the art to substitute soybean oil with fatty acid esters of mono- or polyfunctional alcohols because doing so would predictably afford workable polyurethane fiber composites in accordance with the teachings of Lindner. 
Regarding Claims 2 and 4, Lindner teaches alkoxylation using KOH and propylene oxide (¶ 99), construed as basic catalyst and alkylene oxide respectively. 
Regarding Claim 3, Lindner teaches castor oil (¶ 55). 
Regarding Claims 7 and 8, Lindner teaches OH numbers ranging from 56-600 and viscosities ranging from 80-1500 mPas (¶ 58, 60), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Lindner suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Lindner. See MPEP 2123.
Regarding Claim 9, Lindner teaches the use of 197 g glycerol with 620.7 g of oil (¶ 99), equivalent to roughly 24 wt% of glycerol and 76 wt% of oil. 
Regarding Claim 10, Lindner teaches the use of unsized continuous fibers such as glass/carbon fibers (¶ 33), construed as endless fibers. 
Regarding Claim 11, Lindner teaches the fiber content is preferably more than 50 wt% (¶ 34), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Lindner suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Lindner. See MPEP 2123.
Regarding Claim 12, Lindner teaches use of MDI blends of MDI monomer and higher-functionality homologs of MDI (¶ 102), the latter construed as higher-nuclear diphenylmethane diisocyanate. 
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2005/0038222 A1) in view of Lindner (WO 2015/197739 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0152354 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 13 and 15, Joshi teaches methods of filament winding to form fiber composites from polyisocyanate and polyfunctional active hydrogen components (i.e. polyol) (Abstract) comprising mixing polyisocyanate/polyol to form reaction mixture, applying reaction mixture to filament to form resin treated filament, winding the resin treated filament around a mandrel to form a shaped article, curing the resin, and then removing the cured shaped article from the mandrel (¶ 9-18). The filaments are impregnated with resin mixture (¶ 162) and thus, the impregnated fibers are cured when the resin is cured. The mandrel used is preferably cylindrical (¶ 83), which would result in a cured product that is a mast/pipe structure. See also tubular structures at ¶ 96. Removing the cured tubular article is construed as “utilizing” the resulting material as a mast/pipe. 
Joshi teaches foaming is problematic with respect to applications where resin must remain on fibers for a period of time to cure (¶ 6). Joshi differs from the subject matter claimed in that a polyol component comprising an alkoxylation product of (i) and (ii) is not described.  Lindner teaches the use of hydrophobic polyols for producing polyurethane/polyisocyanurate fiber composites (Abstract). Lindner notes foaming owing to moisture leads to unwanted occlusions of gas or defects in the component, but use of the hydrophobic polyols provides composites with good mechanical and heat stability characteristics without such drawbacks (¶ 7-8). It would have been obvious to one of ordinary skill in the art to utilize the hydrophobic polyols of Lindner within the methods of Joshi because doing so would provide composites with good mechanical and heat stability characteristics while avoiding unwanted occlusions of gas or defects due to foaming as taught by Lindner. 
Lindner teaches examples 1-3 use “Polyether ester polyol 1” (Table 1), which is an alkoxylation product produced by propoxylating a mixture of glycerol (corresponding with “ii”) and soybean oil (corresponding with “i”). The particular embodiment of Lindner differs from the subject matter claimed in that (i) is a “fat-based alcohol” whereas soybean oil has no OH groups in the fatty acid residues (see for instance ¶ 55 of Lindner). In this regard, Lindner teaches the use of fatty acid residues is only preferred and expressly teaches fatty acid esters of mono- or polyfunctional alcohols are within the scope of invention and can be used (¶ 55). In view of this, it would have been obvious to one of ordinary skill in the art to substitute soybean oil with fatty acid esters of mono- or polyfunctional alcohols because doing so would predictably afford workable polyurethane fiber composites in accordance with the teachings of Lindner.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
Applicant argues unexpected results, namely that use of the hybrid polyol of the claims exhibits higher open times. Applicant refers to the data within the specification. The specification probes the effects of using a hybrid polyol formed from propoxylating a mixture of glycerol and castor oil (Polyol 3) as opposed to using a mixture containing propoxylated glycerol (Polyol 1) and propoxylated castor oil (Polyol 2) individually. Applicant’s argument is unpersuasive for reasons set forth below. 
Firstly, the disclosure of Lindner appears closer to the subject matter claimed than the comparative example illustrated within the disclosure. Lindner creates composites using a polyether ester polyol derived from propoxylating a mixture of glycerol and soybean oil in the presence of alkaline catalyst (¶ 98-99). In comparison, the specification illustrates using a polyether ester polyol derived from propoxylating a mixture of glycerol and castor oil in the presence of alkaline catalyst. The only perceivable difference appears to be the presence of alcohol functionalities on the fatty material (soybean oil vs. castor oil). A comparison with the closest prior art is required to be effective to rebut a prima facie case of obviousness. There is insufficient evidence of record illustrating how or why the compositions of Lindner would not already exhibit the results Applicant regards as unexpected, despite using substantially similar hybrid polyether ester polyol. This is particularly the case considering the specification attributes the results to the homogenous structure resulting from transesterification during the synthesis process (Page 8, Lines 10-22) whereas Lindner also creates a homogenous structure via transesterification (¶ 50-51). 
Secondly, the claims at issue are not commensurate in scope with the evidence Applicant relies upon in support of the unexpected results allegation. The independent claim imposes no particular restriction concerning the identity of the fat-based alcohol, the at least one OH-functional compound, and the alkylene oxide used, but evidence is only presented for a polyol produced by propoxylating a mixture of glycerol and castor oil. The evidence fails to illustrate the results Applicant regards as unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof to encompass the scope claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764